UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53162 ICONIC BRANDS, INC. (Exact name of registrant as specified in its charter) Nevada 13-4362274 State of Incorporation IRS Employer Identification No. c/o David Lubin & Associates, PLLC 10 Union Avenue Suite 5 Lynbrook, New York 11563 (Address of principal executive offices) (Zip Code) (516) 887-8200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 49,555,062 shares of common stock, $0.0001 par value, issued and outstanding as of June 5, 2013 TABLE OF CONTENTS PART I – Financial Information Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II – Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 PART I-FINANCIAL INFORMATION Item 1. Financial Statements Iconic Brands, Inc. and Subsidiary (a development stage company) Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ - $ - Current assets of discontinued operations (see Note 8) - - Total current assets - - Total assets $ - $ - Liabilities and Stockholders' Deficiency Current liabilities: Current portion of debt $ $ Accounts payable Accrued interest on Iconic Brands, Inc. debt Current liabilities of discontinued operations (see Note 8) - Total current liabilities Long term debt - Long term debt of discontinued operations (see Note 8) - Series B preferred stock, $2.00 per share stated value; designated 1,000,000 shares, issued and outstanding 916,603 and 916,603 shares, respectively Total liabilities Stockholders' deficiency: Preferred stock, $.00001 par value; authorized 100,000,000 shares, Series A, designated 1 share, issued and outstanding 1 and 1 shares, respectively 1 1 Common stock, $.00001 par value; authorized 100,000,000 shares, issued and committed to be issued and outstanding 54,361,412 and 54,361,412 shares, respectively Additional paid-in capital Accumulated deficit prior to development stage period ) ) Retained earnings (accumulated losses) during the development stage period January 1, 2011 to March 31, 2013 ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ - $ - 4 Iconic Brands, Inc. and Subsidiary (a development stage company) Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Development Stage Period January 1, to March 31, Sales $ - $ - $ - Expenses: Professional fees - Other general and administrative expenses (including stock-based compensation of $0, $4,535 and $36,282, respectively) - Interest expense on Iconic Brands, Inc. debt (including amortization of debt discounts of $3,490, $4,122 and $36,466, respectively) Total expenses Loss from continuing operations ) ) ) Income (loss) from discontinued operations (see Note 8) ) Net income (loss) $ $ ) $ Basic income (loss) per common share: Continuing operations $ ) $ ) Discontinued operations ) Total $ $ ) Diluted income (loss) per common share: Continuing operations $ ) $ ) Discontinued operations ) Total $ $ ) Weighted average number of common shares outstanding: Basic Diluted 5 Iconic Brands, Inc. and Subsidiary (a development stage company) Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Development Stage Period January 1, to March 31, Cash flows from operating activities Net income (loss) $ $ ) $ Loss (income) from discontinued operations ) ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discounts charged to interest expense Stock -based compensation - Legal, audit and accounting, and consulting fees paid by two lenders on behalf of the Company - Changes in operating assets and liabilities: Accounts payable ) ) Accrued expenses and other current liabilities Net cash used in operating activities - continuing operations ) - ) Net cash provided by operating activities - discontinued operations - - Net cash used in operating activities ) - ) Cash flows from investing activities Loans from continuing operations to discontinued operations - - - Net cash provided by (used in) investing activities - continuing operations - - - Net cash provided by (used in) investing activities - discontinued operations - - - Net cash provided by (used in) investing activities - - - Cash flows from financing activities: Increases in debt - Repayment of debt - - - Net cash provided by (used in) financing activities - continuing operations - Net cash provided by (used in) financing activities - discontinued operations - - - Net cash provided by (used in) financing activities - Decrease in cash and cash equivalents - - ) Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period - - - Less cash and cash equivalents of discontinued operations at end of period - - - Cash and cash equivalents of continuing operations at end of period $ - $ - $ - Supplemental disclosures of cash flow information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Non-cash, operating, investing and financing activities: Legal, audit and accounting, and consulting fees paid by two lenders on behalf of the Company $ $ - $ Shares of common stock issued to noteholders in satisfaction of debt and accrued interest $ - $ - $ 6 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) 1. ORGANIZATION AND NATURE OF BUSINESS Iconic Brands, Inc., formerly Paw Spa, Inc. (“Iconic Brands”), was incorporated in the State of Nevada on October 21, 2005. Our plan was to provide mobile grooming and spa services for cats and dogs. Our services were going to include bathing, hair cutting and styling, brushing/combing, flea and tick treatments, nail maintenance and beautification, ear cleaning, teeth cleaning, hot oil treatments, and massage. We did not have any business operations and failed to generate any revenues. We abandoned this business, as we lacked sufficient capital resources. On June 10, 2009, the Company acquired Harbrew Imports, Ltd. (“Harbrew New York”), a New York corporation incorporated on September 8, 1999 which was a wholly owned subsidiary of Harbrew Imports, Ltd. Corp. (“Harbrew Florida”), a Florida corporation incorporated on January 4, 2007. On the Closing Date, pursuant to the terms of the Merger Agreement, the Company issued to the designees of Harbrew New York 27,352,301 shares of our Common Stock at the Closing, or approximately 64% of the 42,510,301 shares outstanding subsequent to the merger. After the merger, Harbrew New York continued as the surviving company under the laws of the state of New York and became the wholly owned subsidiary of the Company. In anticipation of the merger between Iconic Brands, Inc. and Harbrew New York, on May 1, 2009 the Board of Directors and a majority of shareholders of Harbrew New York approved the amendment of its Articles of Incorporation changing its name to Iconic Imports, Inc. (“Iconic Imports”). On June 22, 2009, this action was filed with the New York State Department of State. Prior to the merger on June 10, 2009, Iconic Brands had no assets, liabilities, or business operations. Accordingly, the merger has been treated for accounting purposes as a recapitalization by the accounting acquirer Harbrew New York/Iconic Imports and the financial statements reflect the assets, liabilities, and operations of Harbrew New York/Iconic Imports from its inception on September 8, 1999 to June 10, 2009 and are combined with Iconic Brands thereafter. Iconic Brands and its wholly-owned subsidiary Harbrew New York/Iconic Imports are hereafter referred to as the “Company”. The Company was a brand owner of self-developed alcoholic beverages. Furthermore, the Company imported, marketed and sold these beverages throughout the United States and globally. Effective June 10, 2009, prior to the merger, Harbrew Florida affected a 1-for-1,000 reverse stock split of its common stock, reducing the issued and outstanding shares of common stock from 24,592,160 to 24,909, which includes a total of 317 shares resulting from the rounding of fractional shares. All share information has been retroactively adjusted to reflect this reverse stock split. On August 20, 2010, the Company and Seven Cellos LLC terminated a License Agreement relating to the distribution of an alcoholic beverage known as “Danny DeVito’s Premium Limoncello”. In the year ended December 31, 2010, this brand accounted for approximately 96% of total sales. On August 20, 2010, Capstone Capital Group I, LLC, a holder of a Promissory Note with a then remaining balance of approximately $233,000, delivered a Formal Notice of Default to the Company demanding payment of the balance on or before September 1, 2010. On September 16, 2010, Capstone delivered a Notification of Disposition of Collateral to the Company notifying the Company of its attachment of the Collateral (including cash, accounts receivable, inventories, equipment, and contract rights) and its intent to sell the Collateral to the highest qualified bidder in a public sale on September 28, 2010. On September 28, 2010, Capstone acquired the Collateral in exchange for the Promissory Note at the public auction sale; there were no other bidders. On September 14, 2010, the Second District Court of Suffolk County New York issued a Warrant of Eviction removing the Company from its Lindenhurst, New York office and the Company ceased its business operations. On September 23, 2011, Iconic Imports, Inc. (“Imports”), a wholly owned subsidiary of Iconic Brands, Inc., filed a voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New York. On March 28, 2013, the Company was advised by counsel that the case (Case No. 8-11-76814) was closed March 13, 2013 and that the claims scheduled were discharged. See Notes 6 and 8. 7 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of Presentation The consolidated financial statements have been prepared on a “going concern” basis, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, as of March 31, 2013, the Company had negative working capital of $466,723 and a stockholders’ deficiency of $2,299,929. Further, from inception to March 31, 2013, the Company incurred losses of $11,256,140. These factors create substantial doubt as to the Company’s ability to continue as a going concern. The Company plans to improve its financial condition by reorganizing and acquiring a new business. However, there is no assurance that the Company will be successful in accomplishing this objective. The consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. (b) Interim Financial Statements The unaudited financial statements as of March 31, 2013 and for the three months ended March 31, 2013 and 2012 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q. In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustmentsnecessary to present fairly the financial position as of March 31, 2013 and the results of operations and cash flows for the periods ended March 31, 2013 and 2012. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending December 31, 2013. The balance sheet at December 31, 2012 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations. These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended December 31, 2012 included in our Form 10-K filed May 20, 2013. (c) Net Income (Loss) per Share Basic net income (loss) per common share is computed on the basis of the weighted average number of common shares outstanding during the period. Diluted net income (loss) per common share is computed on the basis of the weighted average number of common shares and dilutive securities (such as stock options, warrants, and convertible securities) outstanding. Dilutive securities having an anti-dilutive effect on diluted net income (loss) per share are excluded from the calculation. The following table provides a reconciliation of the basic and diluted net income per common share computation for the three months ended March 31, 2013: Numerator: Net income – basic $ Add: Interest expense on convertible notes Net income – diluted $ Denominator: Weighted average shares outstanding – basic 6% convertible notes and accrued interest 12% convertible notes and accrued interest Series B preferred stock owned by Capstone Capital Group I, LLC Warrants Weighted average shares outstanding - diluted (d) Recently Issued Accounting Pronouncements Certain accounting pronouncements have been issued by the FASB and other standard setting organizations which are not yet effective and have not yet been adopted by the Company. The impact on the Company’s financial position and results of operations from adoption of these standards is not expected to be material. (e) Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. 8 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) 3. DEBT Debt relating to continuing operations: Debt relating to Iconic Brands, Inc. consisted of the following at March 31, 2013 and December 31, 2012: March 31, December 31, Convertible promissory note, interest at 7%, due September 13, 2014, net of unamortized discount of $0 and $28,131, respectively (A) $ - $ Loans payable, interest at 0%, due on demand (C) Convertible promissory note, interest at 6%, due June 30, 2010 (B) Convertible promissory notes, interest at 12%, due June 30, 2010 (B) Convertible promissory note, interest at 8% (default rate of 22%), due February 7, 2011 (in default) (A) Convertible promissory note, interest at 9%, due January 31, 2014, net of unamortized discount of $1,308 at March 31, 2013 (D) - Total Less current portion of debt ) ) Long term debt $ - $ (A) The $100,000 face value of the 7% convertible note outstanding at December 31, 2012 was convertible into shares of the Company’s common stock at a price of $0.50 per share. The $56,500 face value of the 8% convertible note outstanding at December 31, 2012 is convertible into shares of the Company’s common stock at a variable conversion price equal to 60% of the Market Price, as defined. As a result of the discharge of the claims scheduled in the voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code on March 13, 2013 (see Notes 6 and 8), we have reversed the 71,869 carrying value of the $100,000 face value 7% convertible note less $28,131 unamortized discount and recognized a gain from the United States Bankruptcy Court Discharge of Indebtedness (included in income from discontinued operations). (B) These promissory notes were issued to the same entity lender on April 15, 2010. The notes provide that upon an event of default that is not cured within the allotted time, the holder shall have the option to convert the outstanding principal and interest into shares of common stock at a conversion price of $0.00001 per share. The Company has defaulted on all three notes and has failed to cure the defaults within the time allotted specified in the note default provisions. While the Company has not received any notice or indication from the lender of its intention to convert the $100,000 debt (or a portion thereof), if the lender does elect to convert the $100,000 of debt and related accrued interest at March 31, 2013 at the $0.00001 per share conversion rate it would require the Company to issue 13,020,200,000 common shares to this lender (or over 99% of the 13,074,561,412 shares of Company Common Stock outstanding after this lender’s conversion). However, by virtue of his ownership of the 1 share of Series A Preferred Stock, Mr. DeCicco would retain voting control of the Company. Also, the notes provided for the grant of a total of 1,200,000 warrants exercisable at an exercise price of $0.20 per share for 3 years. The $51,600 fair value of the warrants (valued using the Black-Scholes option pricing model and the following assumptions: stock price of $0.092 per share, exercise price of $0.20 per share, term of 3 years, risk-free interest rate of 1.62%, and expected volatility of 100%) and the remaining $45,400 intrinsic value of the beneficial conversion feature arising from the default provisions in the three promissory notes due to this lender described in the two preceding paragraphs (the total debt discounts are limited to the amount of proceeds allocated to the convertible instrument) were recorded initially as a debt discount and amortized as interest expense over the term of the notes ended June 30, 2010. 9 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) (C) For the periods presented, two entity lenders (one holding $134,112 of the 0% loans payable aggregating $144,112 and one holding $10,000 of the 0% loans payable aggregating $144,112, the $30,000 6% convertible promissory note and the $70,000 12% convertible promissory notes at March 31, 2013) paid legal, audit and accounting, and consulting fees on behalf of the Company as follows: Three Months ended March 31, Year Ended December 31, Legal fees $ $ $ Audit and accounting fees Company’s stock transfer agent - Consulting fees - Total $ $ $ The amounts advanced bear no interest and are due on demand, but are not evidenced by a promissory note. (D) On February 14, 2013, the Company issued a Convertible Promissory Note in the amount of $15,000 in exchange for the lender's payment of legal and audit and accounting fees totaling $15,000 on behalf of the Company. The Note bears interest at 9%, is due January 31, 2014, and is convertible at the holder's option into Company common stock at a conversion price of $.02 per share (or a total of 750,000 shares of common stock). Additionally, in consideration for making this loan, the Company shall pay to the holder a Lender Fee equal to 10% of the original principal amount ($1,500) of this Note on the Maturity Date, which is also convertible at a conversion price of $.02 per share (or a total of 75,000 shares of common stock). At March 31, 2013, the debt relating to Iconic Brands, Inc. is due as follows: Past due $ Year ending March 31, 2014 Total Less debt discounts ) Net $ Accrued interest payable on debt relating to Iconic Brands, Inc. consisted of: March 31, December 31, Convertible note, interest at 7% $ - $ Convertible note, interest at 6% Convertible notes, interest at 12% Convertible note, interest at 8% (default rate of 22%) Convertible note, interest at 9% - Total $ $ Debt relating to discontinued operations: On September 23, 2011, Iconic Imports, Inc. (“Imports”), a wholly owned subsidiary of Iconic Brands, Inc., filed a voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New York. On March 28, 2013, the Company was advised by counsel that the case (Case No. 8-11-76814) was closed March 13, 2013 and that the claims scheduled were discharged. 10 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) Debt relating to the Company’s wholly-owned subsidiary Iconic Imports consisted of the following at March 31, 2013 and December 31, 2012: March 31, December 31, Promissory note, interest at 20%, due January 29, 2009 (in default) $ - $ Convertible promissory notes, interest at 10%, due October 25, 2007 to November 27, 2007 (in default) (A) - Promissory notes, interest at 13%, due May 31, 2010 (in default) (B) - Due Donald Chadwell (5% stockholder at December 31, 2012), interest at 0%, no repayment terms - Due Richard DeCicco (officer, director and 29% stockholder at December 31, 2012) and affiliates, interest at 0%, no repayment terms - Convertible notes, interest at 7% (default rate of 14%), due August 27, 2012 to November 27, 2012 (in default) (A) - Total - Less current portion of debt - ) Long term debt $ - $ (A) $225,000 total face value of convertible notes outstanding at December 31, 2012 was convertible into shares of the Company’s common stock at a price of $0.50 per share. (B) The 13% promissory notes specify that the loan proceeds were for the purpose of purchasing containers of Danny DeVito’s Premium Limoncello and that the holder would have been repaid the principal from the receivables of the sales of the Danny DeVito Premium Limoncello product as they were collected by the Company. 11 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) Accrued interest payable on debt relating to Iconic Imports, Inc (included in current liabilities of discontinued operations in the accompanying consolidated balance sheets) consisted of: March 31, December 31, Convertible note, interest at 7% $ - $ Promissory note, interest at 20% - Promissory notes, interest at 13% - Convertible promissory notes, interest at 10% - Total $ - $ 4. STOCKHOLDERS’ EQUITY On June 10, 2009, pursuant to the terms of the Merger Agreement, the Company issued to the designees of Harbrew New York 27,352,301 shares of Common Stock at the Closing. Of this amount: 1) 24,909 shares were issued to Harbrew Florida stockholders, 2) 19,634,112 shares valued at $1,963,411 were issued to Company management and employees for services, including 15,972,359 shares to the Company’s Chief Executive Officer, 100,000 shares to the Company’s Chief Financial Officer, and 2,586,753 shares to Donald Chadwell, 3) 2,086,973 shares valued at $208,697 were issued to Danny DeVito and affiliates for services, 4) 4,606,307 shares were issued to noteholders in satisfaction of $2,125,625 of debt and $177,529 of accrued interest, and 5) 1,000,000 shares were issued to Capstone as part of the Termination Agreement. Also, pursuant to the terms of the Merger Agreement, the Company issued 1 share of Series A Preferred Stock valued at $100,000 to the Company’s Chief Executive Officer for services and 916,603 shares of Series B Preferred Stock valued at $1,833,206 to Capstone as part of the Termination Agreement. The one share of Series A Preferred Stock entitles the holder to two votes for every share of Common Stock Deemed Outstanding and has no conversion or dividend rights. Each share of the Series B Preferred Stock has a liquidation preference of $2.00 per share, has no voting rights, and is convertible into Common Stock at the lower of (1) $2.00 per share or, (2) the volume weighted average price per share (“VWAP”) for the 20 trading days immediately prior to the Conversion Date. The Series B Preferred Stock has been classified as a liability (pursuant to ASC 480-10-25-14(a)) since it embodies a conditional obligation that the Company may settle by issuing a variable number of equity shares and the monetary value of the obligation is based on a fixed monetary amount known at inception. 12 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) On January 18, 2011, the Company issued 1,842,105 shares of Iconic common stock to Asher Enterprises, Inc. (“Asher”) pursuant to Asher’s Notice of Conversion to convert $3,500 debt at a price of $0.0019 per share, resulting in the reduction of debt due to Asher from $60,000 to $56,500. Of the 54,361,412 shares of common stock issued and committed to be issued at March 31, 2013 and December 31, 2012, 4,806,350 shares were committed to be issued but not yet issued, as follows: Number of Shares April 19, 2010 satisfaction of $455,635 debt in exchange for Company commitment to issue to the respective 5 creditors a total of 4,556,350 shares of its common stock and 4,556,350 three year warrants exercisable at $0.20 per share April 19, 2010 commitment to issue 250,000 shares of its common stock to a noteholder in consideration of the noteholder’s extension of the due date from March 31, 2010 to May 31, 2010 of a $110,000 promissory note Total 5. INCOME TAXES No provision for income taxes was recorded in the three months ended March 31, 2013 and 2012 since the Company incurred net losses in these periods. Based on management’s present assessment, the Company has not yet determined it to be more likely than not that a deferred tax asset attributable to the future utilization of the net operating loss carryforward as of March 31, 2013 will be realized. Accordingly, the Company has maintained a 100% valuation allowance against the deferred tax asset in the consolidated financial statements at March 31, 2013. The Company will continue to review this valuation allowance and make adjustments as appropriate. Current United States income tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs. Therefore, the amount available to offset future taxable income may be limited. 13 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) The cumulative tax effect at the expected rate of 34% of significant items comprising our net deferred tax amount is as follows: March 31, March 31, Federal income tax benefit attributable to: Net operating loss carryover $ $ Less: variation allowance $ $ Net provision for Federal income taxes $ 0 $ 0 The Company reviews tax positions taken to determine if it is more likely than not that the position would be sustained upon examination resulting in an uncertain tax position. The Company did not have any material unrecognized tax benefit at March 31, 2013. The Company recognizes interest accrued and penalties related to unrecognized tax benefits in tax expense. During the year ended December 31, 2012, the Company recognized no interest and penalties. The Company is subject to income tax in the U.S., and certain state jurisdictions. The Company has not been audited by the U.S. Internal Revenue Service, or any states in connection with income taxes. The periods from December 31, 2004 to December 31, 2012 remain open to examination by the U.S. Internal Revenue Service, and state authorities. In addition, federal and state tax authorities can generally reduce our net operating loss (but not create taxable income) for a period outside of the statue of limitations in order to determine the correct amount of net operating loss which may be allowed as a deduction against income for a period within the statue of limitations. The Company has not filed its 2011 tax return. 6. COMMITMENTS AND CONTINGENCIES Litigation The Company is party to a variety of legal proceedings brought by suppliers and creditors. We accrue for these items as losses become probable and can be reasonably estimated. Most of the amounts sought have already been provided for through previous charges to operations and were included in Company liabilities at December 31, 2012. Most of the amounts sought relate to our subsidiary Iconic Imports, Inc. (“Imports”). We believe that those claims applicable to Imports have been discharged as a result of the closure of Imports’ Petition for Relief under Chapter 7 of the United States Bankruptcy Code on March 13, 2013 (see Notes 1 and 8). As a result, we have reversed those loss accruals (as well as all other liabilities) applicable to Imports (and recognized a Gain from United States Bankruptcy Court Discharge of Indebtedness of $5,281,236) in the three months ended March 31, 2013. 14 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) 7. STOCK OPTIONS AND WARRANTS A summary of stock option and warrant activity for the years ended December 31, 2011 and 2012 and for the three months ended March 31, 2013 follows: Stock Options Warrants Outstanding at December 31, 2010 Granted and Issued - - Exercised - - Forfeited/expired/cancelled ) ) Outstanding at December 31, 2011 Granted and issued - - Exercised - - Forfeited/expired/cancelled - ) Outstanding at December 31, 2012 Granted and issued - - Exercised - - Forfeited/expired/cancelled - ) Outstanding at March 31, 2013 Stock options outstanding at March 31, 2013 consist of: Date Number Number Exercise Expiration Granted Outstanding Exercisable Price Date January 1, 2008 - $ (a) June 30, 2013 Total - (a) Estimated since exercise price is to be determined based on future stock price. The aggregate intrinsic value of the 1,000,000 fully vested stock options at March 31, 2013 is $0. 15 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) Warrants outstanding at March 31, 2013 consist of: Date Number Number Exercise Expiration Issued Outstanding Exercisable Price Date June 10, 2008 $ June 10, 2013 June 10, 2008 $ June 10, 2013 June 10, 2008 $ December 10, 2013 June 10, 2008 $ December 10, 2013 June 11, 2008 $ December 11, 2013 June 11, 2008 $ December 11, 2013 July 2, 2008 $ January 2, 2014 July 2, 2008 $ January 2, 2014 July 23, 2008 $ January 23, 2014 July 23, 2008 $ January 23, 2014 August 11, 2008 $ August 11, 2013 August 12, 2009 $ August 12, 2014 August 12, 2009 $ August 12, 2014 August 19, 2009 $ August 19, 2014 August 19, 2009 $ August 19, 2014 September 14, 2009 $ September 14, 2014 September 14, 2009 $ September 14, 2014 January 6, 2010 $ January 6, 2015 January 13, 2010 $ January 13, 2015 February 8, 2010 $ February 8, 2015 February 8, 2010 $ February 8, 2015 March 16, 2010 $ March 16, 2015 April 15, 2010 $ April 15, 2013 April 19, 2010 $ April 19, 2013 Total 8. DISCONTINUED OPERATIONS On September 14, 2010 (see Note 1), the Company ceased operations of the Company’s wholly owned subsidiary Iconic Imports. Accordingly, the assets and liabilities and operations of Iconic Imports, Inc. have been presented as discontinued operations in the accompanying consolidated financial statements for the periods presented. On September 23, 2011, Iconic Imports, Inc. (“Imports”), a wholly owned subsidiary of Iconic Brands, Inc., filed a voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New York. On March 28, 2013, the Company was advised by counsel that the case (Case No. 8-11-76814) was closed March 13, 2013 and that the claims scheduled were discharged. 16 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) For the three months ended March 31, 2013 and 2012, income (loss) from discontinued operations consisted of: Revenues $ - $ - Cost of goods sold - - Gross profit - - Selling, general and administrative expenses - - Operating income - - Gain from United States Bankruptcy Court discharge of indebtedness - Interest expense (including amortization of debt discounts of $0 and $3,143, respectively) ) ) Income (loss) before income tax provision ) Income tax provision - - Income (loss) from discontinued operations $ $ ) 17 Iconic Brands, Inc. and Subsidiary (a development stage company) Notes to Consolidated Financial Statements March 31, 2013 (Unaudited) The assets and liabilities of Iconic Imports at March 31, 2013 and December 31, 2012 consisted of: Assets Current assets $ - $ - Total assets $ - $ - Liabilities Current portion of debt $ - $ Accounts payable - Accrued interest payable - Other accrued expenses and other current liabilities - Current liabilities - Long – term debt - Total liabilities - Net liabilities $ - $ ) 18 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations As used in this Form 10-Q, references to “Iconic Brands,” “Company,” “we,” “our” or “us” refer to Iconic Brands, Inc. unless the context otherwise indicates. Forward-Looking Statements The following discussion and analysis and results of operations should be read in conjunction with our unaudited financial statements and accompanying notes and the other financial information which are included elsewhere in this Form 10-Q (the “Report”). This Report contains forward-looking statements which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties, and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. Business Overview Iconic Brands, Inc., formerly Paw Spa, Inc., was incorporated in the State of Nevada on October 21, 2005. We are now considered a blank check company. The U.S. Securities and Exchange Commission (the “SEC”) defines those companies as “any development stage company that is issuing a penny stock, within the meaning of Section 3 (a)(51) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies.” Under SEC Rule 12b-2 under the Securities Act of 1933, as amended (the “Securities Act”), we also qualify as a “shell company,” because we have no or nominal assets (other than cash) and no or nominal operations. Many states have enacted statutes, rules and regulations limiting the sale of securities of “blank check” companies in their respective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in our securities, either debt or equity, until we have successfully concluded a business combination. We intend to comply with the periodic reporting requirements of the Exchange Act for so long as we are subject to those requirements. Under SEC Rule 12b-2 under the Securities Act, we also qualify as a “shell company,” because we have no or nominal assets (other than cash) and no or nominal operations. Many states have enacted statutes, rules and regulations limiting the sale of securities of shell companies in their respective jurisdictions. We intend to comply with the periodic reporting requirements of the Exchange Act for so long as we are subject to those requirements. Our current business plan is to attempt to identify and negotiate with a business target for the merger of that entity with and into the Company or to acquire assets so that we will no longer be qualified as a shell company. In certain instances, a target company may wish to become a subsidiary of the Company or may wish to contribute or sell assets to the Company rather than to merge. No assurances can be given that we will be successful in identifying or negotiating with any target company. We seek to provide a method for a foreign or domestic private company to become a reporting or public company whose securities are qualified for trading in the United States secondary markets. A business combination with a target company normally will involve the transfer to the target company of the majority of the issued and outstanding common stock of the Company, and the substitution by the target company of its own management and board of directors. No assurances can be given that we will be able to enter into a business combination, or, if we do enter into such a business combination, no assurances can be given as to the terms of a business combination, or as to the nature of the target company. 19 Results of Operations Comparison of Three Months Ended March 31, 2013 and 2012: Revenues The Company did not generate any revenues for the three months ended March 31, 2013 or for the three months ended March 31, 2012. Total Operating Expenses During the three months ended March 31, 2013, total operating expenses were $31,509, which included $21,500 for professional fees and interest expense on parent debt of $10,009. During the three months ended March 31, 2012, total operating expenses were $14,390, which included $2,881 for general and administrative expenses and $11,509 in interest expenses for Company’s debt. The increase of $17,119 was primarily a result of professional fees during the March 31, 2013 period. Net income (loss) For the three months ended March 31, 2013, net income was $5,236,589 as compared to the net loss for the three months ended March 31, 2012 of $34,136. The net change was primarily a result from the discharge of indebtedness Liquidity and Capital Resources As of March 31, 2013 we had no cash or cash equivalents and current liabilities were $466,723. We had a stockholders’ deficiency of$2,299,929 as of March 31, 2013. We currently have no agreements, arrangements or understandings with any person to obtain funds through bank loans, lines of credit or any other sources. Going Concern Consideration As of March 31, 2013, the Company had negative working capital of $466,723 and a stockholders’ deficiency of $2,214,526. Further, from inception to March 31, 2013, the Company incurred losses of $11,256,140. These factors create substantial doubt as to the Company’s ability to continue as a going concern. The Company plans to improve its financial condition by reorganizing and acquiring a new business. However, there is no assurance that the Company will be successful in accomplishing this objective. 20 Critical Accounting Estimates and Recently Issued Accounting Standards The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires our management to select and apply accounting policies that best provide the framework to report the results of operations and financial position. The selection and application of those policies requires management to make difficult, subjective and/or complex judgments concerning reported amounts of revenue and expenses during the reporting period and the reported amounts of assets and liabilities at the date of the financial statements. As a result, there exists the likelihood that materially different amounts would be reported under different conditions or using different assumptions. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3. Quantitative and Qualitative Disclosures About Market Risk As a “smaller reporting company” as defined by Rule 229.10(f)(1), we are not required to provide the information required by this Item 3. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Our disclosure controls and procedures are designed to ensure that information required to be disclosed in reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the United States Securities and Exchange Commission. Our Chief Executive and Financial Officer have evaluated the effectiveness of our “disclosure controls and procedures” (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) as of March 31, 2013, the end of the period covered by this report and have concluded that our disclosure controls and procedures were not effective to ensure that material information relating to the Company is recorded, processed, summarized, and reported in a timely manner. Changes in Internal Controls over Financial Reporting During the quarter ended March 31, 2013, there was no changes in internal control over financial reporting that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings On March 13, 2013 the voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New York filed on September 23, 2011 by Iconic Imports, Inc. (“Imports”), a wholly-owned subsidiary of the Company, was closed. Item 1A. Risk Factors As a “smaller reporting company” as defined by Rule 229.10(f)(1), we are not required to provide the information required by this Item 1A. Purchases of equity securities by the issuer and affiliated purchasers None. Item 2. Unregistered Sale of Securities and Use of Proceeds None. Item 3. Defaults upon Senior Securities None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other information None. 22 Item 6. Exhibits Exhibit No. Description Rule 13a-14(a)/15d-14(a) Certifications of Richard DeCicco, President, Principal Executive, Financial and Accounting Officer Section 1350 Certifications of Richard DeCicco, President, Principal Executive, Financial and Accounting Officer 23 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ICONIC BRANDS, INC. Dated: February 3, 2014 By: /s/ Richard DeCicco Name: Richard DeCicco Title: President (Principal Executive, Financial and Accounting Officer) 24
